         Case 1:20-mj-00185-ZMF Document 1-1 Filed 09/21/20 Page 1 of 1



                                  STATEMENT OF FACTS

        On Sunday, September 20, 2020 at approximately 4:26 p.m., Officer Guitry St. Preux of
the United States Secret Service was working in full uniform at a Secret Service post located at
East Executive Avenue and E Streets, NW in Washington, D.C. The location is near the White
House and the Ellipse, which is the outdoor area in front of the White House. Officer St. Preux
observed an individual, later identified as the defendant Christopher Gebbie (Defendant Gebbie),
standing in an area of the Ellipse. This area would normally be open to the public, but was being
closed to the public due to an upcoming protective movement.

        Secret Service officers advised Defendant Gebbie that the area was closed and he would
have to leave. Defendant Gebbie said he had “business to handle in the White House” and refused
to leave. Officers from the Secret Service again advised him that he was not allowed in the area
and needed to leave. Defendant Gebbie still refused to leave the area. The officers then advised
Defendant Gebbie that he would be arrested if he did not comply with their orders to leave. The
defendant still refused to leave and was physically removed from the area by the Secret Service
officers. Defendant Gebbie pulled away and actively resisted as the officers detained him. He
continued to state that he would not leave the area until he was allowed access to the White House
and the Oval Office. The defendant was placed under arrest for Unlawful Entry. He refused his
Miranda rights and did not make any formal statements. Defendant Gebbie was taken to
Washington Medstar Hospital Center due to the fact that he was hyperventilating and obtained
minor abrasions during the arrest. After being medically cleared at the hospital, the defendant was
taken to CPEP for a mental health evaluation.



                                             _________________________________
                                             OFFICER GUITRY ST. PREUX
                                             UNITED STATES SECRET SERVICE

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 21st day of September, 2020.
                                                                       2020.09.21
                                                                       13:08:08 -04'00'
                                                     ___________________________________
                                                     ZIA M. FARUQUI
                                                     U.S. MAGISTRATE JUDGE
